Citation Nr: 0306142	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  92-53 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hemorrhoids.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss prior to August 15, 2002.

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss beginning on August 15, 
2002.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from December 1959 to 
November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The RO granted service connection 
for hemorrhoids and bilateral hearing loss, and assigned 
noncompensable (zero percent) ratings for both disabilities, 
effective June 19, 1991.  The RO also denied service 
connection for PTSD and tinnitus.  The veteran perfected a 
timely substantive appeal for all of these issues.

Service connection for tinnitus was granted by the Board in a 
July 1994 decision.  The RO subsequently assigned a 10 
percent rating for the veteran's tinnitus, effective June 19, 
1991, by an October 1994 rating decision.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  Additionally, in a November 1995 rating 
decision, the RO increased the assigned rating for the 
veteran's hemorrhoids to 10 percent, effective June 19, 1991.

This matter was previously before the Board in November 1992, 
March 1995, and August 1999, at which times it was remanded 
for additional development.  The requested development having 
been accomplished, the case is again before the Board for 
appellate adjudication.  The Board notes that, since the time 
of the last remand, the RO granted the veteran a 10 percent 
evaluation for his bilateral hearing loss, effective August 
15, 2002.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  During the applicable period, the veteran's hemorrhoids 
have not been productive of persistent bleeding and secondary 
anemia, nor have they been accompanied by fissures.

3.  Prior to August 15, 2002, the veteran exhibited no more 
than Level III hearing in his left ear and Level II hearing 
in his right ear.

4.  Beginning on August 15, 2002, the veteran has exhibited 
no more than Level IV hearing in his left ear and Level IV 
hearing in his right ear.


CONCLUSIONS OF LAW

1.  The scheduler criteria for an evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 7336. (2002).

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss prior to August 15, 2002, have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2002).

3.  The schedular criteria for an evaluation in excess of 10 
percent for a bilateral hearing loss beginning on August 15, 
2002, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.85, DC 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim and whether he or VA bears the burden 
of producing or obtaining that evidence or information by 
means of the discussions in the October 1991, April 1993, 
November 1995, and September 2002 rating decisions; the 
November 1991 statement of the case; the April 1993, January 
1996, and September 2002 supplemental statements of the case; 
the November 1992, March 1995, and August 1999 Board remands; 
and the May 2002 letter to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's VA medical 
records.  Further, the veteran has been afforded several VA 
examinations to address the nature and severity of his 
physical disabilities.  As such, the VA's duties under the 
VCAA have been satisfied.

Increased Rating Claims.  When rating the veteran's service-
connected disability, the entire medical history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  


I.	Entitlement to a disability rating in excess of 10 
percent for hemorrhoids.

A 10 percent rating will be assigned for hemorrhoids which 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating requires hemorrhoids with persistent bleeding 
and secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

The Board finds that the degree of disability associated with 
the veteran's hemorrhoids does not comport with the rating 
criteria for a 20 percent evaluation under Diagnostic 7336.  
Notably, while the evidence cumulatively establishes the 
presence of hemorrhoids, there is no evidence that they are 
accompanied by persistent bleeding.  Additionally, none of 
the medical evidence of record contains any objective 
findings of secondary anemia or fissures, as required for a 
20 percent evaluation under Diagnostic Code 7336.  

Specifically, outpatient treatment records from the 
Alexandria VAMC, dating from October 1994 to June 1995, are 
negative for treatment for hemorrhoids.  In August 1995, the 
veteran underwent a sigmoidoscopy for evaluation of 
hematochezia and rectal pain.  A retroflexed examination of 
the rectum revealed large hemorrhoids.  Only minimal external 
hemorrhoidal tags were noted.  The impression was of internal 
hemorrhoids, and an otherwise normal sigmoidoscopy to 55 
centimeters.

At the time of an August 2002 VA examination, the veteran 
complained of hemorrhoids with occasional fecal leakage, 
although he did not use a pad.  He had good sphincter 
control.  The veteran reported that he had not had any 
thrombosed hemorrhoids in the recent past, although he did 
have bleeding with each bowel movement and occasionally 
passed a clot of blood.  Then-current treatment consisted 
only of Preparation H.

On objective examination, there was no colostomy or evidence 
of fecal leakage.  The size of the lumen was normal, and 
there was no rectal bleeding.  The anus had good sphincter 
control, and there were no signs of anemia, no fissures, and 
no prolapsed hemorrhoids.  The veteran did have two small 
hemorrhoid tags at the three o'clock location, which were 
neither tender nor bleeding.  Diagnosis was of internal 
hemorrhoids with small external hemorrhoid tags.

In sum, the medical evidence fails to show any persistent 
bleeding associated with hemorrhoids.  Even if the record 
showed persistent bleeding, there is absolutely no evidence 
of secondary anemia or fissures.  In the absence of any 
medical evidence indicating the veteran has hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures, a 
20 percent rating is not warranted under the applicable 
rating criteria.  In this regard, the Board must find that a 
10 percent rating under Diagnostic 7336 is more appropriate 
in that the veteran's hemorrhoid disability picture has been 
shown to more nearly approximately the criteria for that 
particular rating.  38 C.F.R. § 4.7.

The Board concludes that the record reflects that the 
veteran's hemorrhoids have remained essentially the same 
since the time of his application for compensation in 1991 
until the present.  Thus, staged ratings are not warranted 
in this case.  Fenderson, 12 Vet. App. 119.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.	Entitlement to a compensable disability rating for 
bilateral hearing loss prior to August 15, 2002.

It is noted that the VA regulations addressing the rating of 
hearing loss were amended during the pendency of this appeal.  
See 64 FR 25202  (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85-4.87 (2001), and compare with 38 C.F.R. § 4.85-4.87a 
(1998).  Therefore, pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that where a law or 
regulation changes after a claim has been filed or reopened 
but before the appeal process has been concluded, the version 
most favorable to the veteran should and will apply, unless 
Congress provides otherwise or permits the Secretary to do 
otherwise), the version of the law or regulation most 
favorable to the veteran shall be applied.  In this 
particular case, neither the "old" nor the amended 
regulations are more favorable to the veteran, insofar as the 
regulations were amended only to ensure that current medical 
terminology and unambiguous criteria were used, and to 
reflect current medical advances.  See 64 FR 25202  (May 11, 
1999).  The tables used to assign the Roman numerals and, 
then, to assign the appropriate disability rating were not 
changed.  Id.  The amended regulations do include additional 
provisions that pertain to hearing loss of 55 decibels or 
more in each of the four specified frequencies (i.e. 1000, 
2000, 3000, and 4000 Hertz), and to hearing loss with a pure 
tone threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  
The Board is of the opinion that the outcome of this case is 
the same under either set of regulations.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Pure tone Threshold Average and Speech Discrimination," 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based on a combination of the 
percent of speech discrimination (horizontal rows) and the 
pure tone threshold average (vertical columns).  The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and pure tone threshold 
average intersect.  38 C.F.R. § 4.85(b).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Pure tone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e).  Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The veteran was afforded a VA sensory organs examination in 
August 1991, at which time it was noted that he did not wear 
a hearing aid or use ear drops.  The veteran indicated that 
he had trouble understanding what people said.  On objective 
examination, the veteran's external auditory canals were 
clear and dry, and ear drums appeared within normal limits.  
There was no evidence of old or recent inflammation in either 
ear.  The impression was of a normal ear examination.

A VA audiological examination was conducted the following 
month, at which time the veteran reported exposure to 
artillery noise, including rocket and missile fire, during 
service.  He stated that he had had difficulty hearing out of 
both ears since his service in the Army.  On an audiometric 
examination, pure tone air conduction threshold levels, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
70
85
LEFT
40
40
70
95

Speech discrimination ability was 92 percent for the right 
ear and 94 percent for the left ear.  These findings are 
consistent with Level I hearing in the right ear and Level II 
hearing in the left ear.  A noncompensable disability rating 
is assigned for hearing loss when hearing acuity is Level II 
for the poorer ear and Level I for the better ear.  38 C.F.R. 
§ 4.85, 4.87, DC 6100.

On VA audiometric examination in August 1995, pure tone air 
conduction threshold levels, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
80
90
LEFT
30
40
80
100

Speech discrimination ability was 92 percent for the right 
ear and 84 percent for the left ear.  These findings are 
consistent with Level II hearing in the right ear and Level 
III in the left ear.  A noncompensable disability rating is 
assigned for hearing loss when hearing acuity is Level II for 
the poorer ear and Level III for the better ear.  38 C.F.R. 
§ 4.85, 4.87, DC 6100.

III.	Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss beginning August 15, 2002.

At the time of an August 2002 VA examination, the veteran 
reported having difficulty understanding conversation, 
especially in crowds or any time there is background noise.  
He also reported trouble with hearing the television at a 
volume comfortable for others.  Pure tone air conduction 
threshold levels, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
85
90
LEFT
15
40
75
85

Speech discrimination ability was 80 percent for the right 
ear and 76 percent for the left ear.  These findings are 
consistent with Level IV hearing in the right ear and Level 
IV in the left ear.  A 10 percent disability rating is 
assigned for hearing loss when hearing acuity is Level IV for 
both ears.  38 C.F.R. § 4.85, 4.87, DC 6100.

In view of the above, the degree of hearing impairment as 
shown by medical findings set forth above does not establish 
a level of severity for which a higher rating, during either 
applicable period, is warranted under the applicable 
schedular criteria.  The Board is constrained by a mechanical 
application of the facts in this case to the applicable 
rating criteria.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Under the circumstances of this case, during both 
applicable periods, the Board must find that the 
preponderance of the evidence is against the claim for an 
increased rating; the benefit of the doubt doctrine is 
inapplicable and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 99 (1990).

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86.  Thus, even though medical 
records reflect that the veteran uses a hearing aid, the 
payment of additional compensation based upon the use of 
assistive devices is inconsistent with the purpose of VA 
compensation.  See 52 Fed. Reg. 44, 118 (1987).

The Board finds that, during all relevant periods, the 
disability picture is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's hemorrhoids 
or hearing disability has resulted in frequent 
hospitalizations or caused a marked interference in his 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hemorrhoids is denied.

Entitlement to a compensable disability evaluation percent 
for bilateral sensorineural hearing loss prior to August 15, 
2002, is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss beginning August 15, 
2002, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

